PATTERSON, Judge.
The appellant raises two points oh appeal, and we affirm as to the first point. As to the second, we reverse and remand for resentencing in accordance with section 39.059(7)(c) and (d), Florida Statutes (Supp. 1990), pursuant to Croskey v. State, 601 So.2d 1326 (Fla. 2d DCA 1992) (en banc). Also, on remand, the trial court may impose conditions of probation which reasonably relate to the crimes committed or to the appellant’s rehabilitation. Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979).
Affirmed in part, reversed in part, and remanded.
LEHAN, C.J., and RYDER, J., concur.